 

Case 1:19-cv-09804-GBD Document 108

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GETTY IMAGES (US), INC.,

Plaintiff,
-against-
ANDREW BRONSTEIN, MARK GRETHER,
CULHANE MEADOWS HAUGHIAN & WALSH,
PLLC, ANDREW HEPBURN and TIM QUILLIN.

Defendants.

GEORGE B. DANIELS, United States District Judge:

For the reasons stated on the record during today’s oral argument, Third-Party Defendant
Cerberus Business Finance LLC’s motion to dismiss the Third-Party Plaintiff Andrew Bronstein’s
common law indemnification (count one) and contribution (count two) claims against it pursuant

to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim, (ECF No. 71), is

GRANTED.

The Clerk of Court is directed to close the motion accordingly.
Plaintiff may seek leave to amend the complaint by letter application, attaching a proposed

amended complaint, on or before September 9, 2021 if amendment would not be futile.

Dated: New York, New York
August 10, 2021

Filed 08/11/21 Page 1of1

 

 

   

BOF fw y “
TEST EP ee

A te Re &

 

ORDER

19 Civ. 9804 (GBD)

SO ORDERED.

Gigs 2 & D mag,

 

GEPRG . DANIELS
ted

ates District Judge

 
